Title: From George Washington to William Deakins, Jr., and Benjamin Stoddert, 24 January 1791
From: Washington, George
To: Deakins, William Jr.,Stoddert, Benjamin



Gentlemen,
United States Georgetown January 24th 1791.

I enclose you several proclamations expressing the lines which are to bound the District of ten miles square for the permanent

Seat of the general government, which I wish you to have made public with all expedition. And in the most general and extensive manner that you can to prevent any kind of speculation. Let them be published in the News Papers—put up in public places and otherwise so disposed as to answer my object as fully as possible. The Proclamations are this moment struck off and the Mail is about to be closed, which prevents me from adding more at this time; but I shall write you more fully upon this subject in a few days. I am, Gentlemen, Your Most Obt Servt

Go: Washington

